Citation Nr: 1229121	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus or herbicide exposure.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial increased rating for service-connected diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of this hearing is of record.  The Veteran was also granted a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran thereafter submitted additional evidence with a waiver of initial RO consideration of such evidence.  

Regarding the matters of entitlement to service connection for BPH and for an initial increased rating for diabetes mellitus, the Veteran submitted a timely Notice of Disagreement with the October 2007 rating decision and the RO issued a Statement of the Case on the matters in January 2008.  The Veteran's January 2008 VA Form 9 indicated that he was only appealing the issues of service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  However, a March 2009 Supplemental Statement of the Case included a discussion of the issues related to BPH and diabetes mellitus.  The Veteran also presented testimony on these issues at the July 2010 hearing, indicating his desire to continue to appeal these claims.  Therefore, the Board is taking jurisdiction of these matters since they have been treated as if they remain on appeal and the Veteran would be prejudiced if they were not adjudicated.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the bilateral lower extremities, BPH, and erectile dysfunction, and seeks an initial increased rating for service-connected diabetes mellitus.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  Medical Records

At the July 2010 hearing, the Veteran testified that he receives ongoing treatment for the claimed conditions at VA facilities in Austin and Temple, Texas.  Board Hearing Tr. at 10-11.  The most recent VA treatment records from these facilities are from September 2009.  On remand, all updated pertinent treatment records from these facilities should be obtained.

The Veteran also testified that he receives treatment from private physician S.W.H. for erectile dysfunction and BPH.  Id. at 11.  The undersigned held the record open to allow the Veteran to submit records of treatment from this physician.  Id. at 11-12.  In August 2010, the Veteran submitted a July 2010 letter from Dr. S.W.H., but did not submit any associated records of treatment.  

Additionally, the Veteran testified and the record reflects that he currently receives treatment for several of the claimed conditions, including diabetes and numbness of the bilateral lower extremities, from private physician P.E.B.  Id. at 5.  The record contains September 1994 to December 2007 treatment records from Dr. P.E.B., but it does not contain more recent treatment records from this physician.  

As outstanding private treatment records from Drs. S.W.H. and P.E.B. may be pertinent to the Veteran's claims, the Veteran should be requested to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with these providers.

II.  VA Examination

The Veteran last appeared for a VA examination to assess the severity of service-connected diabetes in May 2007.  In his December 2007 Notice of Disagreement he reported that his diabetes had worsened.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his diabetes has increased in severity since the most recent VA examination, a new examination is required on remand.

Additionally, the Veteran alleges that his erectile dysfunction, BPH, and peripheral neuropathy of the bilateral lower extremities are all secondary to his service-connected diabetes.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran is service-connected for diabetes.  Therefore, the second Wallin element is satisfied for all of the claims.

For the claim of service connection for peripheral neuropathy, the Veteran testified at the July 2010 hearing that he experiences symptoms of tingling, burning, and numbness in both feet.  Board Hearing Tr. at 4.  On May 2007 VA examination, neurological evaluation revealed abnormal sensory findings at the left fifth toe.  The record, however, does not reflect any diagnosis related to these symptoms or objective findings; therefore, it is unclear whether the first Wallin element has been established.  Furthermore, if a condition of the bilateral lower extremities is diagnosed, the evidence is insufficient to determine whether that disability is caused or aggravated by the Veteran's service-connected diabetes.  Therefore, VA's duty to obtain an examination is triggered.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

For the claims of service connection for erectile dysfunction and BPH, VA and private treatment records during the appeal period, including an August 2008 VA examination report and a July 2010 letter from Dr. S.W.H., show the Veteran has diagnoses of these disabilities.  Thus, the first Wallin element is satisfied. 

The record, however, does not contain sufficient evidence addressing the third Wallin element.  

For erectile dysfunction, a July 2010 opinion from Dr. S.W.H. states that he considers the Veteran's diabetes to be "contributing significantly to his impotence."  Dr. S.W.H., however, did not provide a rationale to explain the basis of this conclusion.  Thus, his opinion is inadequate for the Board to rely on in evaluating the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  

Regarding BPH, the Veteran testified that his VA physician stated that his prostate condition was due to his diabetes.  Board Hearing Tr. at 7.  Although the Veteran is competent to report what his physician told him, the reported opinion does not contain a rationale, thus, it is insufficient for the Board to rely on in evaluating the Veteran's claim of service connection for BPH.  See Stefl, 21 Vet. App. at 123.

Hence, a VA examination must also be obtained to assess the etiology of erectile dysfunction and BPH.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

As erectile dysfunction, BPH, and peripheral neuropathy are all being claimed as secondary to the Veteran's service-connected diabetes and the Board is remanding for an examination to evaluate the severity of diabetes, questions regarding these conditions should be addressed at that examination.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011) (stating that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation while noncompensable complications are evaluated as part of the diabetic process).  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Dr. S.W.H. and all treatment records from December 2007 to the present for treatment with Dr. P.E.B.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's treatment records from the Austin, Texas and Temple, Texas VA facilities from September 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected diabetes mellitus and to determine the etiology of erectile dysfunction, BPH, and claimed peripheral neuropathy.  Any indicated studies and consultations must be completed.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

After examining the Veteran and completing any necessary testing, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner must determine the current nature and severity of the Veteran's service-connected diabetes.  

The examiner must also identify whether there is a current diagnosis related to symptoms of numbness, burning, and tingling in the bilateral lower extremities. For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that he experiences symptoms of numbness, burning, and tingling in the bilateral lower extremities.

Additionally, the examiner must respond to the following questions:

(a.)  (1)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is causally related to service-connected diabetes?

(2)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition by service-connected diabetes?  

(b.)  (1)  Is it at least as likely as not (50 percent or greater) that BPH is causally related to service-connected diabetes?

(2)  Is it at least as likely as not (50 percent or greater) that BPH is aggravated beyond the normal course of the condition by service-connected diabetes?  

(c.)  (1)  If, and only if, any condition related to numbness, burning, or tingling of the bilateral lower extremities is diagnosed, then is it at least as likely as not (50 percent or greater) that any such diagnosed condition is causally related to service-connected diabetes?

(2)  If, and only if, any condition related to numbness, burning, or tingling of the bilateral lower extremities is diagnosed, then is it at least as likely as not (50 percent or greater) that any such condition is aggravated beyond the normal course of the condition by service-connected diabetes?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions and conclusions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


